Case 1:17-cr-00183-TWP-TAB Document 62 Filed 07/02/19 Page 1 of 1 PageID #: 279




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                              )
                Plaintiff,                              )
                                                        )
                v.                                      )       1:17-cr-00183-TWP-TAB
                                                        )
 BUSTER HERNANDEZ,                                      )
               Defendant.                               )


                ORDER ON MOTION TO WITHDRAW APPEARANCES

         This matter is before the Court upon defense counsel=s Motion to Withdraw Appearances,

 and the Court, being duly advised, now finds that the Motion should be GRANTED.

         IT IS THEREFORE ORDERED that the appearances of Joseph M. Cleary and Loren M.

 Collins, Indiana Federal Community Defenders shall be withdrawn as counsel for the Defendant.



            Date: 7/2/2019

                                                        ________________________
                                                        Hon. Tanya Walton Pratt, Judge
                                                        United States District Court
                                                        Southern District of Indiana




 Distribution to all registered counsel via electronic notification
